Name: Commission Regulation (EC) No 2864/2000 of 27 December 2000 amending Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania respectively and amending Regulation (EC) No 1218/96
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  Europe;  EU finance;  international trade
 Date Published: nan

 Avis juridique important|32000R2864Commission Regulation (EC) No 2864/2000 of 27 December 2000 amending Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania respectively and amending Regulation (EC) No 1218/96 Official Journal L 333 , 29/12/2000 P. 0003 - 0005Commission Regulation (EC) No 2864/2000of 27 December 2000amending Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000 and (EC) No 2435/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic and Romania respectively and amending Regulation (EC) No 1218/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2851/2000 of 22 December 2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreement with the Republic of Poland(1), and in particular Article 1(4) thereof,Whereas(1) In accordance with Regulation (EC) No 2851/2000, the European Community has undertaken to establish for each marketing year from 1 July 2000 an import tariff quota at a zero rate of duty for 400000 tonnes of common wheat (serial number 09.4831) originating in the Republic of Poland. For the 2000/01 marketing year that quota is limited to 200000 tonnes. That quantity is to be imported between 1 January and 30 June 2001.(2) To ensure that imports of the cereals sector products covered by that tariff quota are orderly and not speculative, they should be made subject to the issue of import licences. The licences will be issued, within the quantities set, at the request of the interested parties after a period of reflection and subject, where appropriate, to the fixing of a reduction coefficient in respect of the quantities applied for.(3) To ensure the proper management of these quotas, deadlines for lodging licence applications should be laid down and, notwithstanding Articles 8 and 19 of Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products(2), the information to be included in the application and licences should be specified.(4) To take account of delivery conditions, the import licences should be valid from the day of their issue until the end of the month following that in which they are issued.(5) To ensure efficient management of the quota, the import licences should not be transferable and the import licence security should be fixed at a relatively high level, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95(3), as last amended by Regulation (EC) No 2110/2000(4).(6) For the same reasons rapid two-way communication must be established between the Commission and the Member States regarding the quantities applied for and imported.(7) Commission Regulation (EC) No 2809/2000(5) laying down detailed rules for the application of imports under the tariff quotas for products originating in the Czech Republic, the Slovak Republic and Romania lays down such provisions. That Regulation should therefore be adapted to make it applicable to the quota opened for the Republic of Poland.(8) Commission Regulation (EC) No 1218/96(6), as last amended by Regulation (EC) No 2511/2000(7), lays down detailed rules applying to the import of certain cereals originating in the Republic of Poland under quotas opened by Council Regulation (EC) No 3066/95(8), as last amended by Regulation (EC) No 2435/98(9). As these provisions are no longer necessary, Regulation (EC) No 1218/96 should be repealed.(9) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2809/2000 is amended as follows:1. The title is replaced by the following:"Regulation (EC) No 2809/2000 laying down detailed rules for the application, for cereals sector products, of Regulations (EC) No 2290/2000, (EC) No 2433/2000, (EC) No 2434/2000, (EC) No 2435/2000 and (EC) No 2851/2000 establishing certain concessions in the form of Community tariff quotas for certain agricultural products originating in the Republic of Bulgaria, the Czech Republic, the Slovak Republic, Romania and the Republic of Poland respectively and repealing Regulation (EC) No 1218/96".2. Article 2 is replaced by the following:"Article 2Imports of the products listed in Annex I to this Regulation originating in the Czech Republic, the Slovak Republic, the Republic of Romania and the Republic of Poland and qualifying for partial or total exemption from import duty for the quantity and at the rate of reduction or duty level specified therein shall be subject to the presentation of an import licence issued in accordance with this Regulation."3. Article 10 is replaced by the following:"Article 10Regulation (EC) No 1218/96 is repealed."4. Annex I is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 27 December 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 332, 28.12.2000, p. 7.(2) OJ L 152, 24.6.2000, p. 1.(3) OJ L 117, 24.5.1995, p. 2.(4) OJ L 250, 5.10.2000, p. 23.(5) OJ L 326, 22.12.2000, p. 16.(6) OJ L 161, 29.6.1996, p. 51.(7) OJ L 289, 16.11.2000, p. 18.(8) OJ L 328, 30.12.1995, p. 31.(9) OJ L 303, 13.11.1998, p. 1.ANNEX"ANNEX I(MFN = most favoured nation)>TABLE>"